DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(g)(1) during the course of an interference conducted under section 135 or section 291, another inventor involved therein establishes, to the extent permitted in section 104, that before such person’s invention thereof the invention was made by such other inventor and not abandoned, suppressed, or concealed, or (2) before such person’s invention thereof, the invention was made in this country by another inventor who had not abandoned, suppressed, or concealed it. In determining priority of invention under this subsection, there shall be considered not only the respective dates of conception and reduction to practice of the invention, but also the reasonable diligence of one who was first to conceive and last to reduce to practice, from a time prior to conception by the other.


Claim(s) 25-30 and 38-44 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by UEDA (US 20180166617).
Regarding claim 25, UEDA discloses an electronic apparatus, comprising: 
a substrate structure (Si substrate 20, see fig 2, para 29) having a top surface (top surface of 20, see fig 2) and a bottom surface (bottom surface of 20, see fig 2) opposite to the top surface; 
a plurality of pillar bases (the conductive pillars comprising 261, 262 and 263 in fig 1 and 24, 25 and 26 in fig 2, see para 29 and 39) disposed adjacent to the top surface of the substrate structure; 
at least one light emitting device (fig 2, 3, para 34) comprising a plurality of electrode pads (pads 31 and 32, see fig 2, para 41 and 43); and 

Regarding claim 26, UEDA discloses the electronic apparatus of claim 25, wherein the plurality of the electrode pads are covered by a protection layer (38 at least indirectly covers side surfaces of 31/32, see fig 2, para 38).
Regarding claim 27, UEDA discloses the electronic apparatus of claim 25, wherein each of the plurality of the electrode pads is exposed by an opening defined by a protection layer (31A/B are exposed in openings in 38, see fig 2).
Regarding claim 28, UEDA discloses the electronic apparatus of claim 27, wherein one of the plurality of the soldering materials directly contacts a respective electrode pad of the plurality of the electrode pads through the opening of the protection layer (61/62 directly contact 31/32 in the openings in 38, see fig 2).
Regarding claim 29, UEDA discloses the electronic apparatus of claim 28, wherein in a cross-section a width of the opening of the protection layer is smaller than a maximum width of the one of the plurality of the soldering materials (a maximum width of 61/62 is larger than minimum widths of the openings in 38 in which 31A/B are disposed, see fig 2).
Regarding claim 30, UEDA discloses the electronic apparatus of claim 25, wherein each of the plurality of the pillar bases includes a first conductive layer (Ni film 261, see fig 1-2, 261, para 62) disposed adjacent to the top surface of the substrate structure, a barrier layer (Pd barrier layer 262, see fig 1-2, 262, para 62) disposed on the first conductive layer, and a second conductive layer (Au film 263, see fig 1-2, para 64) disposed on the barrier, and the barrier layer is configured to reduce formation of an intermetallic compound (262 is a barrier, see para 63).
Regarding claim 38, UEDA discloses an electronic apparatus, comprising: 

a plurality of pillar bases (the conductive pillars comprising 261, 262 and 263 in fig 1 and 24, 25 and 26 in fig 2, see para 29 and 39) disposed adjacent to the top surface of the substrate structure; and 
at least one light emitting device (fig 2, 3, para 34) including a plurality of electrode pads (pads 31a and 32a, see fig 2, para 41 and 43), 
wherein at least two of the electrode pads of the light emitting device are electrically connected to one of the pillar bases (61/62 are in electrical contact with 24, see fig 2).
Regarding claim 39, UEDA discloses the electronic apparatus of claim 38, wherein the at least two of the electrode pads are covered by a protection layer (38 at least indirectly covers side surfaces of 31/32, see fig 2, para 38).
Regarding claim 40, UEDA discloses the electronic apparatus of claim 38, wherein each of the at least two of the electrode pads is exposed by an opening defined by a protection layer (31A/B are exposed in openings in 38, see fig 2).
Regarding claim 41, UEDA discloses the electronic apparatus of claim 40, wherein a soldering material directly contacts one of the at least two of the electrode pads through the opening of the protection layer (61/62 directly contact 31/32 in the openings in 38, see fig 2).
Regarding claim 42, UEDA discloses the electronic apparatus of claim 41, wherein in a cross-section a width of the opening of the protection layer is smaller than a maximum width of the soldering material (a maximum width of 61/62 is larger than minimum widths of the openings in 38 in which 31A/B are disposed, see fig 2).
Regarding claim 43, UEDA discloses the electronic apparatus of claim 41, wherein the soldering material covers a portion of the protection layer (61/62 cover a portion of 38, see fig 2).
claim 44, UEDA discloses the electronic apparatus of claim 38, wherein each of the plurality of the pillar base includes a first conductive layer (Ni film 261, see fig 1-2, 261, para 62) disposed adjacent to the top surface of the substrate structure, a barrier layer (Pd barrier layer 262, see fig 1-2, 262, para 62) disposed on the first conductive layer, and a second conductive layer (Au film 263, see fig 1-2, para 64) disposed on the barrier, and the barrier layer is configured to reduce formation of an intermetallic compound (262 is a barrier, see para 63).
Claim(s) 32-33 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by CHITNIS (US 20090179207).
Regarding claim 32, HERNER discloses an electronic apparatus, comprising: 
a substrate structure (fig 1, 30, para 53) including a plurality of conductive vias (vias 32/36, see fig 1, para 55 and 58); 
a plurality of pillar bases (pillars comprising 36 connecting 42/44 with 22/24, see fig 1, para 51) disposed adjacent to a top surface of the substrate structure (36/22/24 are close to a top surface of 30, see fig 1); 
at least one light emitting device (fig 1, 12, para 41) comprising an anode pad and a cathode pad (electrodes 22/24, see fig 1, para 49), 
wherein each of the anode pad and the cathode pad is electrically connected to a corresponding one of the plurality of the conductive vias (22/24 are connected to vias in 32 by 36, 42 and 44, see fig 1, para 59), respectively.
Regarding claim 33, HERNER discloses the electronic apparatus of claim 32, wherein at least one of the anode pad and the cathode pad electrically connects to the corresponding one of the plurality of the conductive vias through a respective pillar base of the plurality of the pillar bases (22/24 are connected to vias in 32 by 36, 42 and 44, see fig 1, para 59).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over UEDA (US 20180166617) in view of CHITNIS (US 20090179207).
Regarding claim 31, UEDA discloses the electronic apparatus of claim 25.
UEDA fails to explicitly disclose a device, wherein the substrate structure comprises a plurality of conductive vias, the at least one light emitting device comprises an anode and a cathode, and each one of the anode and the cathode is electrically connected to a corresponding one of the plurality of the conductive vias, respectively.
CHITNIS discloses a device, wherein the substrate structure comprises a plurality of conductive vias (vias 32/36, see fig 1, para 55 and 58), the at least one light emitting device comprises an anode and a cathode (electrodes 22/24, see fig 1, para 49), and each one of the anode and the cathode is electrically connected to a corresponding one of the plurality of the conductive vias (22/24 are connected to vias in 32 by 36, 42 and 44, see fig 1, para 59), respectively.
UEDA and CHITNIS are analogous art because they both are directed towards semiconductor device packages with wiring substrates and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of UEDA with the substrate vias of CHITNIS because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of UEDA with the substrate vias of CHITNIS in order to make .
Claims 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHITNIS (US 20090179207) in view of UEDA (US 20180166617).
Regarding claim 34, CHITNIS discloses the electronic apparatus of claim 32.
CHITNIS fails to explicitly disclose a device, wherein each of the plurality of the pillar bases includes a first conductive layer disposed adjacent to the top surface of the substrate structure, a barrier layer disposed on the first conductive layer, and a second conductive layer disposed on the barrier, and a plurality of electrically connective materials are disposed on the plurality of the pillar bases, wherein each of the plurality of the electrically connective materials includes a soldering material disposed on the second conductive layer.
UEDA discloses a device, wherein each of the plurality of the pillar bases includes a first conductive layer (Ni film 261, see fig 1-2, 261, para 62) disposed adjacent to the top surface of the substrate structure, a barrier layer (Pd barrier layer 262, see fig 1-2, 262, para 62) disposed on the first conductive layer, and a second conductive layer (Au film 263, see fig 1-2, para 64) disposed on the barrier, and a plurality of electrically connective materials (soldering portions 61 and 62, see fig 2, para 55) are disposed on the plurality of the pillar bases, wherein each of the plurality of the electrically connective materials includes a soldering material (61/62 are made of AuSn, see para 55) disposed on the second conductive layer.
CHITNIS and UDEA are analogous art because they both are directed towards semiconductor devices with wiring substrates and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of CHITNIS with the materials of UDEA because they are from the same field of endeavor.

Regarding claim 35, CHITNIS discloses the electronic apparatus of claim 34.
CHITNIS fails to explicitly disclose a device, wherein the soldering material directly contacts one of the anode pad and the cathode pad.
UEDA discloses a device, wherein the soldering material directly contacts one of the anode pad and the cathode pad (61/62 are in direct contact with 31/32, see fi g2, para 55).
CHITNIS and UDEA are analogous art because they both are directed towards semiconductor devices with wiring substrates and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of CHITNIS with the materials of UDEA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of CHITNIS with the materials of UDEA in order to reduce the cost of the interposer (see UEDA para 9).
Claims 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHITNIS (US 20090179207) in view of MARIMITHU (US 20100133704).
Regarding claim 36, CHITNIS discloses the electronic apparatus of claim 32.
CHITNIS fails to explicitly disclose a device, wherein the substrate structure comprises a top circuit layer disposed adjacent to the top surface of the substrate structure, the top circuit layer comprising a plurality of top pads and a plurality of top traces, wherein the plurality of the pillar bases are disposed on the plurality of the top pads.
MARIMITHU discloses a device, wherein the substrate structure (substrate around 218, see fig 5g, para 50) comprises a top circuit layer disposed adjacent to the top surface of the substrate structure, 
CHITNIS and MARIMITHU are analogous art because they both are directed towards wiring substrates for semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of CHITNIS with the specific wiring of MARIMITHU because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of CHITNIS with the specific wiring of MARIMITHU in order to improve device yield (see MARAMITHU para 47).
Regarding claim 37, CHITNIS discloses the electronic apparatus of claim 36.
CHITNIS fails to explicitly disclose a device, wherein the substrate structure further comprises a bottom circuit layer disposed adjacent to a bottom surface of the substrate structure, the bottom circuit layer comprising a plurality of bottom pads and a plurality of bottom traces, wherein the plurality of the bottom pads electrically connect to the plurality of the top pads through the plurality of the conductive vias
MARIMITHU discloses a device, wherein the substrate structure further comprises a bottom circuit layer disposed adjacent to a bottom surface of the substrate structure, the bottom circuit layer comprising a plurality of bottom pads (fig 5g, 226, para 51) and a plurality of bottom traces (fig 5g, 222, para 51), wherein the plurality of the bottom pads electrically connect to the plurality of the top pads through the plurality of the conductive vias (vias 214 connect 226 and 242, see fig 5g).
CHITNIS and MARIMITHU are analogous art because they both are directed towards wiring substrates for semiconductor devices and one of ordinary skill in the art would have had a reasonable 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of CHITNIS with the specific wiring of MARIMITHU in order to improve device yield (see MARAMITHU para 47).
Response to Arguments
Applicant’s arguments with respect to claim(s) 25-44 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227. The examiner can normally be reached 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 



/JONAS T BEARDSLEY/Examiner, Art Unit 2811  

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811